MEMORANDUM **
Douglas DeBruin appeals his conviction and 57-month sentence imposed following a guilty plea to being a felon in possession of a firearm and possession of a silencer, in *925violation of 18 U.S.C. § 922(g) and 26 U.S.C. § 5861(d).
Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), counsel for DeBruin has filed a brief stating that there are no grounds for relief, and a motion to withdraw as counsel of record. DeBruin has filed a pro se supplemental brief. The government has not filed an answering brief.
Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 83, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), and the pro se supplemental brief, discloses no grounds for relief. Counsel’s motion to withdraw is GRANTED and the district court’s judgment is AFFIRMED.1

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.


. We decline to address any ineffective assistance of counsel claim on direct appeal. See United States v. Hanoum, 33 F.3d 1128, 1131— 32 (9th Cir.1994) (observing that ineffective assistance claim is more properly raised by collateral attack under 28 U.S.C. § 2255, because it cannot be advanced without development of facts outside record).